DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 13 – 17, 19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, et al, U. S. Patent Application Publication 2017/0097412 (“Liu”).
Regarding claim 13, Liu teaches:
(New) A system for detecting a moving object, comprising: a radar device for receiving at least one signal reflected by the object under at least one angle; and (Liu, figure 1, paragraph 0029, “[0029] The radar device 20 is mounted in a vehicle, for example. The radar device 20 sequentially changes a transmission direction at a predetermined angle interval, for example, and transmits a radar signal to a measurement range. The radar device 20 receives a reflection signal which is a radar signal reflected by an object such as an obstacle or the like.”; a radar that receive reflected signals form an object).
a processing unit for ascertaining at least one relative velocity and at least one angle for each ascertained relative velocity between the radar device and the object; (Liu, figures 2A & 2B, paragraph 0028 & 0034-0038, “[0028] The object detection device 10 implements a part of a radar signal processing function to process measurement information outputted from the radar device 20 and outputs various types of information obtained through the radar signal processing to the vehicle control system 30. [0034] In FIG. 2A and FIG. 2B, a horizontal axis represents azimuth relative to the radar device 20 and a vertical axis represents a distance to an object relative to the radar device 20. [0036] In FIG. 2B, a Doppler speed in each cell is indicated by 6 stages from level 0 to 5, and the level 5 is the fastest Doppler speed.”; a radar that processes the received radar reflection to determine a Doppler speed (i.e. relative velocity); an azimuth (i.e. angle) and range to the object).
wherein the processing unit is configured to perform a micro-Doppler analysis for the signals received from the object, wherein the micro-Doppler analysis is performed based on angles determined for the received signals, and (Liu, figures 1, 3 & 9, paragraph 0039, 0040 and 0084, “[0039] The cluster generator 12 clusters a plurality of capture points extracted by the capture point acquirer 11. … For simplicity of illustration, in FIG. 3, a height direction (z-axis) is omitted and a two-dimensional coordinate system (x-axis, y-axis) corresponding to the ground is illustrated. [0040] The sub-cluster generator 13 uses a restriction relation between an azimuth measurement value and a Doppler speed value relative to capture points belonging to each of the clusters generated by the cluster generator 12 and divides each cluster into two types of sub-clusters. [0084] FIG. 9 is a block diagram illustrating a main configuration of an object detection device 10B according to a third embodiment of the present disclosure As illustrated in FIG. 9, the object detection device 10B according to the third embodiment has a micro speed calculator 18 inserted between the sub-cluster generator 13 and the tracker 15 of the object detection device 10 according to the first embodiment.”; a radar system 10 that creates clusters of capture points using a generator 12 and creates sub-clusters within the cluster using generator 13 of figure 1; that the micro speed calculator 18 takes the data from the sub cluster generator 13 in figure 9; the clusters are formed based on the x-axis and y-axis (i.e. based on angles and ranges of received signals); the sub-clusters are separated into two types based on the clusters).

    PNG
    media_image1.png
    563
    771
    media_image1.png
    Greyscale

wherein a type of the object is ascertainable with the performed micro-Doppler analysis. (Liu, figure 9, paragraph 0087 - 0091, “[0087] In the formula (13), v.sub.micro is a speed calculated by the micro speed calculator 18. Since v.sub.micro is a speed of the part of the object having the different is traveling direction or traveling speed from the main part of the cluster (object), in the third embodiment, v.sub.micro is used as characteristic amount for object identification. [0091] Specifically, when two types of flying objects, a small flying object referred to as a drone and a bird, are present in a detection range of the radar device 20, for example, a revolving speed of a propeller, which is a part of the small flying object, for example, is apparently faster than a clapping speed of a wing, which is a part of the bird, even though traveling speeds of main parts of the two types of flying objects are same. Consequently, the object detection device 10B according to the third embodiment can accurately identify the small flying object and the bird by calculating a speed of the part of the flying object.”; that the sub-cluster velocities are determined based on the cluster velocities and azimuth; that these characterize an object; that objects can be ascertainable as done here between drones and birds).

    PNG
    media_image2.png
    566
    810
    media_image2.png
    Greyscale

Regarding claim 14, Liu teaches (New) The system of claim 13, wherein receiving angles for different relative velocities are ascertainable. (Liu, paragraph 0039, “[0039] For simplicity of illustration, in FIG. 3, a height direction (z-axis) is omitted and a two-dimensional coordinate system (x-axis, y-axis) corresponding to the ground is illustrated. As illustrated in FIG. 3, the cluster generator 12 makes cluster shape a circle having a certain radius. The cluster generator 12 determines a capture point (local maximum point) having maximal reflection intensity in the electric power profile from acquired capture points, and determines a cluster range with the local maximum point as a center point. Then, the cluster generator 12 may define all capture points included in the cluster range as one cluster.”; that the clusters can be divided not only base on azimuth but using range as well into like groupings of capture points based on local maxima (see figure 2 for the amplitudes of these maxima); that the clusters are then analyzed separately as discussed in claim 13 above).
Regarding claim 15, Liu teaches (New) The system of claim 13, wherein the ascertainment of the angles is able to be carried out by a correlation of the received signals. (Liu, paragraph 0039, “[0039] For simplicity of illustration, in FIG. 3, a height direction (z-axis) is omitted and a two-dimensional coordinate system (x-axis, y-axis) corresponding to the ground is illustrated. As illustrated in FIG. 3, the cluster generator 12 makes cluster shape a circle having a certain radius. The cluster generator 12 determines a capture point (local maximum point) having maximal reflection intensity in the electric power profile from acquired capture points, and determines a cluster range with the local maximum point as a center point. Then, the cluster generator 12 may define all capture points included in the cluster range as one cluster.”; that the clusters can be divided not only base on azimuth but using range as well into like groupings of capture points based on local maxima; that the capture points are arranged based on the local maxima and a “cluster range” from the local center point).
Regarding claim 16, Liu teaches (New) The system of claim 13, wherein the ascertained angles are used for a simultaneous micro-Doppler analysis of a plurality of objects having overlapping distributions of relative velocities. (Liu, paragraph 0040, “[0040] The sub-cluster generator 13 uses a restriction relation between an azimuth measurement value and a Doppler speed value relative to capture points belonging to each of the clusters generated by the cluster generator 12 and divides each cluster into two types of sub-clusters. The two types of sub-clusters are a sub-cluster (second sub-cluster) corresponding to a main part of an object (main body of an object) and one or more sub-cluster (first sub-cluster) corresponding to a part of the object having a different traveling direction or traveling speed from the main part of the object. … Alternatively, when an object is a person (pedestrian), the second sub-cluster corresponds to a main part (trunk part) of a person and the one or more first sub-clusters each correspond to a hand or foot,”; that the cluster is formed based on azimuth and range (i.e. the ascertained angles having the same relative velocity); that the clusters can be separated into at least two different groups of a main body (a first “object”) and the hands or feet of the main body (a second “object”) to characterize an object).
Regarding claim 17, Liu teaches (New) The system of claim 13, wherein a width of a frequency spread and a time characteristic of the frequency spread of the received signals are ascertainable with processing unit. (Liu, paragraph 0051, “[0050] Specifically, as illustrated in FIG. 6, for example, the sub-cluster generator 13 provides curves v.r = (v.all ± .delta.v) * cos(.lambda.all.Theta.) ( dotted-line curves illustrated in FIG. 6) above and below a curve v.r = (v.all) * cos(.lambda.all.Theta.) (solid-line curve illustrated in FIG. 6). The sub-cluster generator 13 divides capture points (black circles) located in an area surrounded by dotted-line curves and those (white circles) located out of the area surrounded by the dotted-line curves, respectively, into two different types of sub-clusters. [0051] Here, .Delta.v is a threshold that is set appropriately. For example, when an object is a vehicle, it is highly likely that capture points located in the area surrounded by the dotted line curves result from reflections of any vehicle body other than wheels. It is also highly likely that capture points located out of the area surrounded by the dotted-line curves result from reflections of the wheels.”; that the process in the sub-cluster generator 13 separate the cluster points in time and over a .Delta. Frequency (i.e. frequency spread) from the central frequency; that the cluster points separated represent different portions of an object such as wheels different from car body; such as hands different from the body).

    PNG
    media_image3.png
    678
    886
    media_image3.png
    Greyscale

Regarding claim 19, Liu teaches (New) The system of claim 13, wherein a limitation of the angle estimate to a defined, small frequency/velocity range is carried out. (Liu, paragraph 0051, “[0050] Specifically, as illustrated in FIG. 6, for example, the sub-cluster generator 13 provides curves v.r = (v.all ± .delta.v) * cos(.lambda.all.Theta.) ( dotted-line curves illustrated in FIG. 6) above and below a curve v.r = (v.all) * cos(.lambda.all.Theta.) (solid-line curve illustrated in FIG. 6). The sub-cluster generator 13 divides capture points (black circles) located in an area surrounded by dotted-line curves and those (white circles) located out of the area surrounded by the dotted-line curves, respectively, into two different types of sub-clusters. [0051] Here, .Delta.v is a threshold that is set appropriately. For example, when an object is a vehicle, it is highly likely that capture points located in the area surrounded by the dotted line curves result from reflections of any vehicle body other than wheels. It is also highly likely that capture points located out of the area surrounded by the dotted-line curves result from reflections of the wheels.”; that the sub-clusters are limited in a small frequency band of (+) plus .Delta.v and (-) minus .Delta.v giving a potential of three separate objects tracked in each cluster).
Regarding claim 23, Liu teaches:
(New) A method for detecting a moving object, the method comprising: receiving at least one signal reflected by the object under at least one angle with a radar device; and (Liu, figure 1, paragraph 0029, “[0029] The radar device 20 is mounted in a vehicle, for example. The radar device 20 sequentially changes a transmission direction at a predetermined angle interval, for example, and transmits a radar signal to a measurement range. The radar device 20 receives a reflection signal which is a radar signal reflected by an object such as an obstacle or the like.”; a radar that receive reflected signals form an object).
ascertaining at least one relative velocity between the radar device and the object; (Liu, figures 2A & 2B, paragraph 0028 & 0034-0038, “[0028] The object detection device 10 implements a part of a radar signal processing function to process measurement information outputted from the radar device 20 and outputs various types of information obtained through the radar signal processing to the vehicle control system 30. [0034] In FIG. 2A and FIG. 2B, a horizontal axis represents azimuth relative to the radar device 20 and a vertical axis represents a distance to an object relative to the radar device 20. [0036] In FIG. 2B, a Doppler speed in each cell is indicated by 6 stages from level 0 to 5, and the level 5 is the fastest Doppler speed.”; a radar that processes the received radar reflection to determine a Doppler speed (i.e. relative velocity); an azimuth (i.e. angle) and range to the object).
performing a micro-Doppler analysis for the received signals with the processing unit, the micro-Doppler analysis being performed on the basis of angles determined for the received signals; and (Liu, figures 3 & 9, paragraph 0039, 0040 and 0084, “[0039] The cluster generator 12 clusters a plurality of capture points extracted by the capture point acquirer 11. … For simplicity of illustration, in FIG. 3, a height direction (z-axis) is omitted and a two-dimensional coordinate system (x-axis, y-axis) corresponding to the ground is illustrated. [0040] The sub-cluster generator 13 uses a restriction relation between an azimuth measurement value and a Doppler speed value relative to capture points belonging to each of the clusters generated by the cluster generator 12 and divides each cluster into two types of sub-clusters. [0084] FIG. 9 is a block diagram illustrating a main configuration of an object detection device 10B according to a third embodiment of the present disclosure As illustrated in FIG. 9, the object detection device 10B according to the third embodiment has a micro speed calculator 18 inserted between the sub-cluster generator 13 and the tracker 15 of the object detection device 10 according to the first embodiment.”; a radar system 10 that creates clusters of capture points using a generator 12 and creates sub-clusters within the cluster using generator 13 of figure 1; that the micro speed calculator 18 takes the data from the sub cluster generator 13 in figure 9; the clusters are formed based on the x-axis and y-axis (i.e. based on angles and ranges of received signals); the sub-clusters are separated into two types based on the clusters).
ascertaining a type of the object with the performed micro-Doppler analysis. (Liu, figure 9, paragraph 0087 - 0091, “[0087] In the formula (13), v.sub.micro is a speed calculated by the micro speed calculator 18. Since v.sub.micro is a speed of the part of the object having the different is traveling direction or traveling speed from the main part of the cluster (object), in the third embodiment, v.sub.micro is used as characteristic amount for object identification. [0091] Specifically, when two types of flying objects, a small flying object referred to as a drone and a bird, are present in a detection range of the radar device 20, for example, a revolving speed of a propeller, which is a part of the small flying object, for example, is apparently faster than a clapping speed of a wing, which is a part of the bird, even though traveling speeds of main parts of the two types of flying objects are same. Consequently, the object detection device 10B according to the third embodiment can accurately identify the small flying object and the bird by calculating a speed of the part of the flying object.”; that the sub-cluster velocities are determined based on the cluster velocities and azimuth; that these characterize an object; that objects can be ascertainable as done here between drones and birds).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 18, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li, et al, U. S. Patent Application Publication 2017/0102457 (“Li”).
Regarding claim 18, Liu teaches (New) The system of claim 17.
Liu does not explicitly teach wherein a periodicity of a spread of Doppler frequencies is ascertained with the processing unit..
Li teaches wherein a periodicity of a spread of Doppler frequencies is ascertained with the processing unit. (Li, figure 14(b), paragraph 0073, “[0073] FIG. 14(b) describes another series of motion of a subject who walked away from radar, turned around, pushed and pulled the arm twice and then walked towards radar. When walking away from radar, large negative Doppler frequency can be observed at A, and the ripple came from arms’ and legs’ swing.”; that a micro-Doppler radar can sense and ascertain a rhythmic and periodic movement such as legs and arms swinging, which is shown as the ripple Doppler waves in the figure).

    PNG
    media_image4.png
    708
    719
    media_image4.png
    Greyscale
In view of the teachings of Li it would have been obvious for a person of ordinary skill in the art to apply the teachings of Liu at the time the application was filed in order to provide real time range detection and displacement monitoring  at low cost (paragraph 0006-0007).
Regarding claim 20, Liu teaches (New) The system of claim 13.
Liu does not explicitly teach wherein the radar device includes a continuous-wave radar device..
Li teaches wherein the radar device includes a continuous-wave radar device. (Li, paragraph 0007, “[0007] The present invention addresses failings in the art by providing a system and method for a novel radar system for precise two-dimensional positioning and life activities surveillance. … Capable of operating in varying frequencies and bandwidth, the radar system incorporates the FMCW mode and the interferometry mode based on a continuous waveform. The FMCW mode is responsible for range detection while the interferometry mode is for tiny physiological motion monitoring, which may include gestures and other minor discrete movements.”; that the micro Doppler radar can operate using FMCW in one mode).
In view of the teachings of Li it would have been obvious for a person of ordinary skill in the art to apply the teachings of Liu at the time the application was filed in order to provide real time range detection and displacement monitoring  at low cost (paragraph 0006-0007).
Regarding claim 24, Liu teaches:
for detecting a moving object, by performing the following: receiving at least one signal reflected by the object under at least one angle with a radar device; and (Liu, figure 1, paragraph 0029, “[0029] The radar device 20 is mounted in a vehicle, for example. The radar device 20 sequentially changes a transmission direction at a predetermined angle interval, for example, and transmits a radar signal to a measurement range. The radar device 20 receives a reflection signal which is a radar signal reflected by an object such as an obstacle or the like.”; a radar that receive reflected signals form an object).
ascertaining at least one relative velocity between the radar device and the object; (Liu, figures 2A & 2B, paragraph 0028 & 0034-0038, “[0028] The object detection device 10 implements a part of a radar signal processing function to process measurement information outputted from the radar device 20 and outputs various types of information obtained through the radar signal processing to the vehicle control system 30. [0034] In FIG. 2A and FIG. 2B, a horizontal axis represents azimuth relative to the radar device 20 and a vertical axis represents a distance to an object relative to the radar device 20. [0036] In FIG. 2B, a Doppler speed in each cell is indicated by 6 stages from level 0 to 5, and the level 5 is the fastest Doppler speed.”; a radar that processes the received radar reflection to determine a Doppler speed (i.e. relative velocity); an azimuth (i.e. angle) and range to the object).
performing a micro-Doppler analysis for the received signals with the processing unit, the micro-Doppler analysis being performed on the basis of angles determined for the received signals; and (Liu, figures 3 & 9, paragraph 0039, 0040 and 0084, “[0039] The cluster generator 12 clusters a plurality of capture points extracted by the capture point acquirer 11. … For simplicity of illustration, in FIG. 3, a height direction (z-axis) is omitted and a two-dimensional coordinate system (x-axis, y-axis) corresponding to the ground is illustrated. [0040] The sub-cluster generator 13 uses a restriction relation between an azimuth measurement value and a Doppler speed value relative to capture points belonging to each of the clusters generated by the cluster generator 12 and divides each cluster into two types of sub-clusters. [0084] FIG. 9 is a block diagram illustrating a main configuration of an object detection device 10B according to a third embodiment of the present disclosure As illustrated in FIG. 9, the object detection device 10B according to the third embodiment has a micro speed calculator 18 inserted between the sub-cluster generator 13 and the tracker 15 of the object detection device 10 according to the first embodiment.”; a radar system 10 that creates clusters of capture points using a generator 12 and creates sub-clusters within the cluster using generator 13 of figure 1; that the micro speed calculator 18 takes the data from the sub cluster generator 13 in figure 9; the clusters are formed based on the x-axis and y-axis (i.e. based on angles and ranges of received signals); the sub-clusters are separated into two types based on the clusters).
ascertaining a type of the object with the performed micro-Doppler analysis. (Liu, figure 9, paragraph 0087 - 0091, “[0087] In the formula (13), v.sub.micro is a speed calculated by the micro speed calculator 18. Since v.sub.micro is a speed of the part of the object having the different is traveling direction or traveling speed from the main part of the cluster (object), in the third embodiment, v.sub.micro is used as characteristic amount for object identification. [0091] Specifically, when two types of flying objects, a small flying object referred to as a drone and a bird, are present in a detection range of the radar device 20, for example, a revolving speed of a propeller, which is a part of the small flying object, for example, is apparently faster than a clapping speed of a wing, which is a part of the bird, even though traveling speeds of main parts of the two types of flying objects are same. Consequently, the object detection device 10B according to the third embodiment can accurately identify the small flying object and the bird by calculating a speed of the part of the flying object.”; that the sub-cluster velocities are determined based on the cluster velocities and azimuth; that these characterize an object; that objects can be ascertainable as done here between drones and birds).
Liu does not explicitly teach (New) A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising:  a program code arrangement having program code.
Li teaches (New) A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising:  a program code arrangement having program code (Li, paragraph 0037, “[0037] For the purposes of the present invention a computer readable medium (or computer-readable storage medium/media) stores computer data, which data can include computer program code ( or computer-executable instructions) that is executable by a computer, in machine readable form.”; that a radar system can comprise a computer, readable medium and executable program code).
In view of the teachings of Li it would have been obvious for a person of ordinary skill in the art to apply the teachings of Liu at the time the application was filed in order to provide real time range detection and displacement monitoring  at low cost (paragraph 0006-0007).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Bordes, et al, U. S. Patent 9,599,702 (“Bordes”).
Regarding claim 21, Liu teaches (New) The system of claim 13.
Liu does not explicitly teach further comprising: a second radar device, which includes an FMCW radar device..
Bordes teaches further comprising: a second radar device, which includes an FMCW radar device. (Bordes, figure 1, “[col. 9, lines 30-45] FIG. 1 illustrates an exemplary radar system 100 configured for use in a vehicle 150. In an aspect of the present invention, a vehicle 150 may be an automobile, truck, or bus, etc. As illustrated in FIG. 1, the radar system 100 may comprise one or more transmitters and one or more virtual receivers 104a-104d, control and processing module 102 and indicator 106. [col. 10, lines 9-16] The present invention provides a system and method and device for achieving higher resolution Doppler measurements (micro-Doppler) for selected targets by combining information from multiple scans. … There are several types of signals used in radar systems. One type of radar signal is known as a frequency modulated continuous waveform (FMCW).”; that a micro-Doppler radar can comprise two or more FMCW radars).
In view of the teachings of Bordes it would have been obvious for a person of ordinary skill in the art to apply the teachings of Liu at the time the application was filed in order to provide real time high resolution Doppler measurements using Micro Doppler over a series of time slices in a “Radar Data Cube” for processing signals (column 1, lines 28-60).
Regarding claim 22, Liu, as modified by Bordes, teaches (New) The system of claim 21.
Bordes further teaches wherein the radar devices have at least one transmission antenna and at least two receiving antennas in each case, and received signals from different receiving directions are receivable with the receiving antennas. (Bordes, figure 1, 3 & 6, “[col. 9, lines 30-45] FIG. 1 illustrates an exemplary radar system 100 configured for use in a vehicle 150. In an aspect of the present invention, a vehicle 150 may be an automobile, truck, or bus, etc. As illustrated in FIG. 1, the radar system 100 may comprise one or more transmitters and one or more virtual receivers 104a-104d, control and processing module 102 and indicator 106. [col. 12, lines 60-65] FIG. 6 illustrates an exemplary phase modulated continuous wave radar system 600. As illustrated in FIG. 6, the radar system 600 comprises a plurality of receivers and their respective antennas 606 and a plurality of transmitters and their respective antennas 608. [col. 13, line 60 - col. 14, line 15] As illustrated in FIG. 3, the radar system 100 will accumulate multiple Time Slices into a radar data cube. Each time slice comprises a two-dimensional array of complex valued samples taken at regular short time intervals, called “pulses” (typically 2-30 microseconds in duration). In a typical Multiple-Input-Multiple-Output (MIMO) radar, samples are produced by multiple virtual receivers. Alternatively, in a non-MIMO radar, samples are produced by multiple physical receivers.”; that a radar can comprise multiple radar locations; that each location can comprise multiple virtual or physical receivers for Doppler processing of objects).
In view of the teachings of Bordes it would have been obvious for a person of ordinary skill in the art to apply the teachings of Liu at the time the application was filed in order to provide real time high resolution Doppler measurements using Micro Doppler over a series of time slices in a “Radar Data Cube” for processing signals (column 1, lines 28-60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/Donald HB Braswell/             Examiner, Art Unit 3648